Citation Nr: 0923366	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for coronary artery disease, status post bypass 
surgery and history of myocardial infarction from April 11, 
2004 to February 21, 2007. 
 
2.  Entitlement to an evaluation in excess of 60 percent 
disabling for coronary artery disease, status post bypass 
surgery and history of myocardial infarction since February 
22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to June 
1960.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an April 2005 rating decision by 
the Department of Veteran's Affairs ("VA") Regional Office 
("RO") in Milwaukee, Wisconsin, which denied the Veteran's 
request for a disability evaluation in excess of 30 percent 
disabling for coronary artery disease ("CAD"), status post 
bypass surgery and history of myocardial infarction.  In an 
April 2007 rating decision, the RO increased the Veteran's 
disability evaluation to 60 percent, effective February 22, 
2007.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected CAD, status 
post bypass surgery and history of myocardial infarction, 
warrants an increased disability evaluation.  Specifically, 
he alleges that the current 60 percent rating discounts the 
fact that his cardiac output is well below normal, as 
demonstrated by a left ventricular ejection fraction 
("LVEF") of 46 percent plus constant complaints of 
recurring dizziness and increased fatigue.  (See Informal 
Hearing Presentation, January 2009.)

A review of the claims folder reveals that the Veteran was 
service-connected for CAD, secondary to diabetes mellitus, in 
June 1990, following a myocardial infarction in 1988, and 
three-vessel coronary bypass surgery with stent placement in 
April 1989.  In April 2007, he underwent a cardiac 
catheterization.  Most recently, in April 2009, the Veteran 
underwent another primary stent placement after a cardiac 
catheterization found multiple occlusions of graft sites.  

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this case, the 
Veteran was provided with a thorough VA examination in March 
2007.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.

However, the United States Court of Appeals for Veterans 
Claims ("Court") has held that a veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this instance, 
the Veteran has submitted an April 2009 letter stating that 
he recently underwent a cardiac procedure.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Because there is evidence of a 
possibly worsening of the Veteran's CAD and/or other heart 
disorders, the Board finds that another VA examination is 
necessary to determine the current level of the Veteran's 
disability.  

In addition, in his April 2009 letter, the Veteran indicated 
that he had updated treatment records that he wished to 
include in the record.  The Veterans Claims Assistance Act of 
2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 
(2000), states that VA has a duty to assist claimants in 
substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  This 
includes the duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  

Additionally, where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, VA records since February 
2007 must be obtained.  Id.

Additionally, because it is unclear from the Veteran's 
statement whether he has also obtained recent private medical 
treatment, VA must clarify the matter, and make an attempt to 
obtain any recent private medical treatment records that may 
exist.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's CAD 
since February 2007 and associate these 
records with the claims folder.  Any 
negative reply should be included in the 
claims folder.

2.  Contact the Veteran and ask him to 
identity any recent non-VA health care 
providers that have treated him for his 
heart disability.  He should also be 
advised that he can submit employment 
records/physicals pertaining to his heart 
disability.  After securing the necessary 
releases, the RO/AMC should attempt to 
obtain these records.

3.  Schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected CAD.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  The clinician should 
also discuss how the Veteran's disability 
impacts his daily activities of living, 
and whether the Veteran has any 
complications resulting from his cardiac 
condition and whether and to what extent 
they affect his activity level.  Any other 
complications resulting from his cardiac 
condition should also be noted.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




